Citation Nr: 0733256	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for residual injury to 
both eyes.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was previously remanded by the Board in order to 
afford the veteran a hearing before a member of the Board in 
accordance with his request.  

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that medical evidence received at 
the time of the veteran's June 2007 Travel Board hearing 
before the undersigned Veterans Law Judge was a duplicate of 
evidence received in December 2004, nearly a year before the 
RO's statement of the case (SOC).  Since this evidence was, 
in fact, considered by the RO in making its most recent 
determination, a remand is not necessary.

The veteran's original claim included several other service 
connection issues.  In addition to those issues captioned on 
the title page, the veteran claimed service connection for 
high blood pressure, right leg (arthritis), left ankle, and 
left arm disabilities.  When the veteran submitted his notice 
of disagreement (NOD), he appealed only denial of service 
connection for hearing loss; tinnitus; allergies; 
"condition" of both eyes; low back injury, claimed as 
arthritis; neck and shoulder disabilities, claimed as 
arthritis; and a right foot condition.  Thus, the high blood 
pressure, right leg arthritis, left ankle, and left arm 
claims were never appealed, and are not subject to review 
here.  Moreover, when the veteran perfected his appeal, he 
listed the six captioned issues, but did not list the 
cervical spine and left shoulder issues.  The Board therefore 
does not have jurisdiction to conduct appellate review of 
those two issues either.  See 38 C.F.R. § 20.202 (if the SOC 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed).  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.

3.  The veteran does not have allergies that are related to 
his military service.

4.  The veteran does not have an eye disability that is 
related to his military service.

5.  The veteran does not have a right foot disability that is 
related to his military service.

6.  The veteran does not have any current residuals of a low 
back injury related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

3.  The veteran does not have allergies that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.84a 
(2007).

5.  The veteran does not have a right foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

6.  The veteran does not have disability due to residuals of 
a low back injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
must ensure that these procedural requirements for processing 
the veteran's claim have been met.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, March 2004, November 2006, and February and May 2007.  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Specifically, the initial notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, since the veteran's 
service connection claims will be denied, these questions are 
not now before the Board, and the Board therefore does not 
find that the late notice under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated from the beginning to satisfy the requirements of 
the VCAA.

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a SOC reporting the results of its 
reviews of issues on appeal and the text of the relevant 
portions of the VA regulations.  The veteran was apprised of 
the criteria for assigning disability ratings and for award 
of an effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained and/or 
associated with the record the veteran's service medical 
records (SMRs), and Civil Service and VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

II.  Hearing loss/tinnitus

The record shows that the veteran served as an aircraft 
mechanic and crew chief during his service in the Air Force; 
that service included flying duties.  The veteran contends 
that he has bilateral hearing loss and tinnitus that were 
caused by his exposure to noise associated with his flight 
line and in-flight duties.  The report of the veteran's pre-
induction examination in March 1968 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
0
5

There was no report of speech recognition testing.  The 
veteran's separation examination report shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
20
10
0
10
5

There was no report of speech recognition testing.  There 
were no reports of complaints of tinnitus in either 
examination report, nor are there any hearing loss or 
tinnitus complaints anywhere in the veteran's SMRs.  

The record shows that the veteran began work with the Army as 
a civilian aircraft technician about two months after leaving 
active duty in the Air Force.  Of record are the reports of 
frequent audiological examinations conducted while the 
veteran was thus employed.  The most recent of those, dated 
in June 2002, reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
25
LEFT
5
10
5
25
35

There was no report of speech recognition testing.  

The veteran was afforded two audiological evaluations in 
connection with this claim.  A March 2004 audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
25
LEFT
10
10
15
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner recounted the veteran's 
history of noise exposure in service and during his post-
service employment.  The veteran reported that he noticed the 
onset of bilateral tinnitus 15-16 years prior, which began at 
a low intensity but had worsened to the point that it was now 
a constant, high-pitched ringing sound of loud intensity that 
was often bothersome.  The examiner noted that the veteran's 
current hearing acuity did not constitute a hearing 
disability under VA regulations.  As regards the veteran's 
subjective bilateral tinnitus complaints, the audiologist 
opined that it was unlikely that the tinnitus reported by the 
veteran is related to his military service.  The 
audiologist's rationale for this opinion was that the onset, 
as reported by the veteran, was 15-16 years prior, while he 
was employed as a civilian aircraft mechanic working for the 
Army, and was therefore not time related to his Air Force 
service, which ended 16-17 years before that.  

The second VA audiological evaluation occurred in June 2005 
and was conducted by the same audiologist who had done the 
March 2004 evaluation.  Pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
30
LEFT
10
5
10
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Noting 
that the veteran's current hearing acuity now constituted a 
hearing disability under VA regulations, the examiner opined 
that the hearing loss was not the direct result of noise 
exposure during military service.  The examiner's rationale 
for this opinion was that the veteran's hearing was reported 
as being normal throughout military service and until 2002, 
30 years after leaving active duty, and that during those 
intervening years the veteran incurred additional 
occupational noise exposure.  The examiner reiterated his 
earlier opinion that the veteran's reported tinnitus was not 
related to his military service because the reported onset 
was too far removed from the time of his separation from 
military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Here, there is evidence that the veteran has a current 
hearing loss disability in the left ear, as shown on his most 
recent, June 2005, VA audiological evaluation.  Since the 
veteran is qualified as a layman to report the symptoms he 
experiences, the presence of tinnitus is conceded.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Exposure to loud or excessive noise as described by the 
veteran, while serving as an aircraft mechanic and crew chief 
in service, may also be conceded.  However, there is no 
medical evidence of a nexus between the veteran's in-service 
noise exposure and his current left ear hearing loss and 
tinnitus.  Without this medical evidence of a nexus between 
the in-service noise exposure and these two disabilities, 
service connection is not warranted, and the hearing loss and 
tinnitus claims must be denied.  

III.  Allergies

The veteran claims service connection for allergies.  In the 
report of medical history that the veteran submitted at the 
time of his pre-induction examination, he reported a history 
of hay fever.  The veteran's SMRs show that was treated in 
early January 1969 for what was thought to be flu, and again 
three days later for what was then described as acute 
sinusitis.  The veteran was also treated for an acute upper 
respiratory infection in December 1971.  The report of the 
veteran's separation examination noted the veteran's history 
of seasonal hay fever beginning in 1965 and that the hay 
fever existed prior to service.  The examiner reported that 
the veteran had been treated with antihistamines, and that 
there were no complications and no sequelae.  

The veteran was afforded a VA examination in May 2005 in 
connection with this claimed disability.  The examiner noted 
that the veteran had seasonal allergies since before he went 
into service; he had had this his whole life.  The veteran 
reported that his allergies had gotten worse over the years, 
and that his rhinorrhea, congestion, swelling of the eyes, 
itchy eyes, and earaches associated with the allergies seemed 
to be more frequent and more exacerbated.  Examination 
revealed patent nares, nontender sinuses, and clear oral 
mucosa.  The ears examination found canals and tympanic 
membranes intact, with no perforations or discharge.  Under 
diagnostic impression, the examiner merely noted that the 
veteran's allergies were a pre-military condition.  

At his June 2007 hearing, the veteran testified that he has 
been treated for his allergies from the time he went into the 
military.  His wife testified that the veteran's allergy 
complaints were constant, as opposed to seasonal.  The 
veteran's accredited representative argued at the hearing 
that, even though the veteran had mild seasonal allergies at 
the time of his entry into military service, those allergies 
grew more severe during his military service, and that the 
veteran's testimony demonstrated that there had been a 
continuity of symptomatology for his allergies and sinusitis.  

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Here, there is some indication 
of a current disability related to allergies.  There is also 
evidence in the veteran's SMRs that he was treated once in 
service for what was thought to be flu, and again three days 
later for what was then described as acute sinusitis.  He was 
also seen once for an acute upper respiratory infection in 
service.  But there are no entries in the SMRs identified as 
either complaints of or treatment for allergies.  The veteran 
acknowledged in the history he provided for his pre-induction 
examination that he had hay fever.  The veteran's separation 
examination noted the history of seasonal hay fever, 
indicating that it had begun in 1965, which was three years 
prior to entering military service.  The separation examiner 
therefore reiterated that that the hay fever existed prior to 
service, and also reported that there were no complications 
and no sequelae.  

Thus, while there is plausibly a current allergies 
disability, there is no evidence of any in-service complaint 
or treatment related to the allergies.  Moreover, there is no 
medical evidence of a nexus between the veteran's current 
allergies and his military service.  As noted, the VA 
examiner merely noted that the veteran's allergies existed 
prior to service.  

Also as noted, service connection requires either medical 
evidence of in-service incurrence or aggravation of an injury 
or disease.  Since the evidence has clearly established that 
the veteran's allergies existed prior to service, the Board 
must determine whether or not his allergies were aggravated 
in service.  The Board finds that there is clear and 
unmistakable evidence that they were not.  

The veteran's SMRs show no complaints or treatment for hay 
fever or any other nasal allergy.  He was treated once in 
service for what was first called flu symptoms, and then 
acute sinusitis, as well as a single incidence of acute upper 
respiratory infection, but none of these was identified as 
being allergy-related.  Moreover, the physician who examined 
the veteran on separation from service not only noted that 
the veteran's history of seasonal hay fever pre-dated his 
military service, but also noted that there were no 
complications and no sequelae.  Thus, since there is no 
evidence of any occurrence of hay fever in service, and since 
there is affirmative medical evidence that there were no 
complications and no sequelae at the end of military service, 
the Board finds that the evidence is clear and unmistakable 
that the veteran's pre-existing hay fever was not aggravated 
by his military service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

Finally, as regards the argument that there is continuity of 
symptomatology following service, the Board finds that this 
argument is unavailing in the context of a disability that 
existed prior to service.  

To summarize, the veteran has an allergy, hay fever, which 
existed prior to his military service.  There is no evidence 
of any complaint or treatment related to his pre-existing 
allergy while in service, and on separation from service 
there had been no complication or sequelae related to his 
allergy.  Thus, the veteran's allergy was neither incurred in 
nor aggravated by his military service, and service 
connection is therefore not warranted.

IV.  Eyes

The veteran claims service connection for "both eyes," but 
the basis for this claim is not clear since the only eye 
complaint in service is related to the right eye only.  The 
veteran's SMRs show that the veteran reported to the 
emergency room in September 1968 complaining of metal in the 
right eye.  The SMR entry notes that two small chips were 
removed.  There is no other reference to this incident in the 
veteran's SMRs, or to any other eye complaints.  The 
separation examination report indicates a normal clinical 
evaluation of the eyes, with near and distant vision both 
reported as 20/20 bilaterally.  

The veteran was afforded a VA eye examination given in June 
2005.  The examiner focused on an after-service incident 
wherein the veteran was hit in the eye with hydraulic fluid 
spray, and did not mention the in-service metal fragments 
incident.  Nevertheless, the examiner found that the veteran 
had normal vision, 20/20 bilaterally for both near and 
distant vision, that had not been affected by his chemical 
eye injury.  The examiner also noted that the veteran 
complained of dry eyes, and recommended that he use 
artificial tears on an as needed basis.  

The Board notes that dry eyes is a symptom that can be caused 
by many things; it is not a disease or disability within the 
meaning of the VA disability regulations.  See 38 C.F.R. 
§ 4.84a.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence of a current eye 
disability.  There are no current treatment records showing 
complaints of, or treatment for, any eye disability, and 
recent examination has revealed none.  Without evidence of a 
current disability, the analysis ends, and service connection 
for an eye disability cannot be awarded.  Id., at 1333.  

V.  Right foot

The veteran's entrance examination documented that the 
veteran had pes planus (flat feet) prior to entry into active 
military service.  The veteran's SMRs have no entries related 
to either complaints or treatment of the feet.  The report of 
his separation examination noted the veteran's history of pes 
planus, but also noted that there were no complications and 
no sequelae.  

The veteran was afforded a VA joints examination in 
connection with this claim.  The examiner noted that the 
veteran had no current right foot condition, and that he had 
never been seen for any foot condition.  On examination, the 
examiner found that the veteran had arches, but that they 
tended to flatten out when weight-bearing.  The examiner's 
diagnosis was that the veteran had acute right foot pain in 
1972 that resolved without residuals.  (The Board finds no 
reference to a foot complaint in the veteran's SMRs and 
surmises that this examiner's reference to acute foot pain in 
1972 is related to a 1972 fall from a work stand that will be 
discussed in the Remand below.)  

At his hearing, the veteran only alluded to his right foot 
claim by saying that he had worn arch supports ever since 
leaving service.  The veteran's representative argued that 
the veteran's long shifts on the flight line contributed to 
the worsening of his pes planus over the years.  

The Board finds here, as it did with the veteran's allergies 
claim, that the evidence clearly shows that the veteran's 
planus existed prior to entering military service.  The 
record also shows no in-service complaints or treatment 
related to the feet, and that when he left military service 
he had only a history of pes planus, with no complications 
and no sequelae.  Moreover, as the June 2005 VA examiner 
noted, the veteran has no current right foot disability 
[other than his pre-existing pes planus], and dad never been 
seen, evaluated, treated, or diagnosed for any foot 
condition.  Thus, other than the veteran's pre-existing pes 
planus, there is no evidence of a current right foot 
disability, and service connection on a direct basis must be 
denied.  Degmetich, supra.  

Moreover, since there is no evidence of any in-service 
complaint or treatment related to the veteran's pre-existing 
pes planus in service, and since there is affirmative medical 
evidence that there were no complications and no sequelae at 
the end of military service, the Board finds that the 
evidence is clear and unmistakable that the veteran's pre-
existing pes planus was not aggravated by his military 
service.  Service connection based on aggravation of a pre-
existing condition must therefore be denied.  See Cotant, 
supra.

The Board acknowledges the veteran's contention that he 
should be service-connected for the captioned disabilities.  
As noted in the foregoing analyses, the veteran is competent 
as a layperson to describe the symptoms he experiences, but 
there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of disabilities that can be objectively evaluated by an 
examiner, or as to the etiology of his claimed disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his claimed disabilities 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence of record, the Board finds that the preponderance of 
the evidence is against these service connection claims.  

VI.  Residuals of low back injury

The veteran contends that in February or March of 1972 he 
fell some 10 feet from an aircraft work stand while working 
on an aircraft, and landed on the snow-covered concrete ramp, 
injuring his back in the process.  At his travel Board 
hearing, the veteran testified that he was taken to the base 
hospital, examined and told he had a strain.  He testified 
that a fellow crew chief with whom he was working at the time 
witnessed the fall.  

The veteran's SMRs show no record of treatment related to 
this averred fall or other evidence of any defects related to 
the back.  The examination for separation was conducted in 
October 1971, several months before the incident recalled by 
the veteran, and before the actual date of his separation 
from active duty.  The veteran testified that he brought up 
the question of what to do if he had any more trouble about 
six weeks later when he was discharged, and he was told to go 
to the nearest VA when he got our of service.  

Medical records show that the veteran was examined soon after 
service in July 1972 in connection with civilian employment.  
He said that he did not have any physical disorder that would 
interfere with his duties as an aircraft mechanic, including 
heavy lifting.  He was seen at a VA clinic in September 1974 
with complaint of low back pain radiating into the right 
lower extremity.  He said that he had had symptoms at 
intervals since service in 1968.  X-rays had reportedly been 
negative and he denied any precipitating factors.  Current 
physical examination was normal.  He was referred for a VA 
neurology consultation the following month for possible 
herniated nucleus pulposus (HNP).  On the neurology 
consultation, it was reported that there had been "no back 
injury, etc in past."  The examination findings were within 
normal limits.  The impression was "possible early signs of 
HNP but certainly no pertinent findings at this time."  The 
physical examination findings were also normal when the 
veteran was evaluated for civilian employment in July 1975 
and in July 1976.  On the later examination, it was noted 
that he had been evaluated for possible lumbar disc 11/2 years 
ago, and had not been treated for any medical problem.  

The veteran testified at the Travel Board hearing that all 
available records had been obtained.  The medical evidence 
does not confirm that the veteran currently has a low back 
disability.  Significantly, the veteran was afforded a VA 
examination in June 2005 for compensation purposes.  His 
history of falling off a stand in the service in 1972 was 
noted and the claims folder was reviewed by the examiner.  
The veteran said he was told that he had a pinched nerve, but 
had not been seen or treated by a specialist since the early 
1970s.  He complained of radicular symptoms down the right 
leg.  The examination findings with respect to the lumbar 
spine were normal.  The diagnosis was low back pain with no 
evidence of pathology.  An EMG and an x-ray study were 
normal.  

In the absence of medical evidence to confirm that the 
veteran currently has a back disability related to service, 
the appeal must be denied.  Although the veteran complained 
of radiating back pain about two years after service and 
again in connection with the current claim, the pain has not 
been associated medically with any injury, in service or 
otherwise, soon after service or currently.  In other words, 
no pathology has been identified to connect the pain by 
medical evidence and no current back disability has been 
diagnosed that could be related to service.  Generally, pain 
alone does not constitute a disability for which service 
connection may be granted without an underlying condition and 
medical link to service.  See Sanchez-Benitez v. Brown, 13 
Vet. App. 282 (1999).  Thus, even assuming for discussion 
purposes that the veteran fell in service in 1972, as he has 
recently testified, despite far more contemporaneous 
notations in the clinical record that there had not been any 
pertinent injury, the record provides no basis for allowance 
of the appeal as to this issue.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for residual injury to the 
eyes is denied.

Entitlement to service connection for right foot disability 
is denied.

Entitlement to service connection for residuals of a low back 
injury is denied.  



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


